         Case 1:19-cv-00149-JL Document 60-1 Filed 10/21/19 Page 1 of 4
                                                                                            EXHIBIT




                                                                                                       exhibitsticker.com
                                                                                                   A
                                            Affidavit

I, Kate Corriveau, being duly sworn and under oath, state as follows:


I am the New Hampshire State Director for America Votes, which is a no- profit and non-
partisan organization involved in promoting voting rights.

America Votes and our partners share a common mission to protect every American’s right to
vote. More than ever, America Votes (AV) is working to improve election systems and fight
back against efforts to suppress voters. AV oversees the New Hampshire Campaign for Voting
Rights, a coalition of state and national advocacy organizations, voters, attorneys and watchdog
organizations working to ensure and preserve the right to vote for every Granite Stater.

HB 1264 went into effect in July 2019, and over the past few months, AV NH partners have
been doing coordinated outreach around the state specifically to students who are voting age to
talk to them about their right to vote in New Hampshire. It has become exceedingly clear that
there is a huge amount of confusion with the main question being: “What does the law HB 1264
actually change and how does it affect me?”

Because the public narrative since July 2018, according to Gov. Sununu, has been that “House
Bill 1264 restores equality and fairness to our elections,”1 by changing residency requirement
language, it is confusing for the general public because the law amends motor vehicle code, not
election law. When we have tried to explain what this actually means in practice, it is nearly
impossible. When students have reached out to administrative officials for clarification, they
become trapped in a bureaucratic loop of deferment, demonstrating that there is not just
confusion on behalf of students, but also there is confusion on the implementation of this bill
among town and city clerks, the Department of Motor Vehicles, and the Attorney General’s
office.

Student voter education
When speaking with students their main questions are:
   ● If I am from out of state, can I vote in NH?
   ● Do I need a NH driver’s license to vote in NH?
   ● What does this new law mean for me?




1
  See “Amid criticism, praise, Sununu signs voter residency requirement bill into law,” Jul. 13,
2018, available at https://www.wmur.com/article/amid-uproar-sununu-signs-voter-residency-
requirement-bill-into-law/22142492 (last visited Oct. 21, 2019).
         Case 1:19-cv-00149-JL Document 60-1 Filed 10/21/19 Page 2 of 4



In an effort to counsel partner organizations to have conversations to address these questions
with voters, we walked through a flow chart mapping out the requirements of the bill, but it
became clear that there were questions that we do not have the answers to. It was our
understanding that the bill applies to only drivers due to it residing in motor vehicle code. If a
student is a driver and they have a NH license and their car is registered in NH, they do not need
to do anything more. For anyone else, if they are a driver and vote in NH, within 60 days they
need to get New Hampshire driver’s license. If they also have a car in their name, that vehicle
would need to be registered in NH as well. After preparing materials reflecting this
understanding, we were advised who stated that our materials were incorrect because they did
not reflect the exceptions contained in RSA 259:88 for drivers who claim residency in any other
state for any reason. We have been unable to find any reference to the exceptions of 259:88 by
either the sponsors or the Secretary of State during the hearings on 1264 or any time since
enactment. Given the lack of clarity on this and other points, we are unable to adequately advise
voters.

 The Secretary of State has said that HB 1264 does not change election laws, they are exactly the
same. While that may technically be true, it is potentially misleading because the change in
motor vehicle code creates obligations that would seem to be triggered by the act of voting. For
students it is unclear how this change to motor vehicle code affects them. They may spend more
than half their time as a student in New Hampshire and wish to exercise their right to vote here,
but they may also have ties to another state, it has been impossible for us to articulate what HB
1264 means for them without further clarification from the state. Other questions that we have
heard:

   ● How much is a driver’s license? What if I drive sometimes in a borrowed car but I don’t
     have my own car, does this law still affect me?
   ● How will this law be enforced?
   ● If I plan to leave the state after graduation am I eligible to vote in New Hampshire?
   ● Why was this law passed if there is no real way to enforce it?
   ● Does the 60-day clock begin after I register or just after I vote?


Outreach to election officials and the DMV

The following is information that has been relayed to us by individuals who have sought
clarification of the implications of HB 1264 from State officials.

When students have called the DMV or election officials to clarify the law’s requirements, they
have been told various things some of it questionable in terms of accuracy, and have been kept
on the line at times over twenty minutes getting shuffled around to someone who can answer.
          Case 1:19-cv-00149-JL Document 60-1 Filed 10/21/19 Page 3 of 4




In October the NH DMV told one young caller asking about HB 1264 that DMV law would
prevent an out of state student from registering a car in the state because a dorm was not
considered a permanent residence. She was told by a customer service representative at the DMV
that because HB 1264 is not a Safety Law she did not believe it would be enforced by the DMV
and said to call the Town Clerk for questions about registering to vote. She did not know the law
or its effects or how it would be enforced.

When pressed, she gave the following information: in order to have your car registered in NH
you need to have a PERMANENT residence, aka a LEASE. A dorm IS NOT a permanent
residence and therefore you CANNOT register your car to a dorm address. (She said according
to DMV law), and she said that information about this law has not been filtered down to the
DMV.

In October a student called the DMV and they said they don’t have information regarding how
HB 1264 may affect student’s licenses and registration. They told the student to talk to their
town and when the student asked specifically about the license/registration side of things and
they said it still wasn’t a question for them. The student also spoke to the Manchester city clerk's
office and they said as long as you claim domicile in NH you’re eligible to vote even if you only
live here short-term or as a student. They said they were not sure about driver’s license laws and
that the student should go to the Dept of Transportation for that. They also said to contact the
Secretary of State (or look at their website) for FAQs for college students specifically.

A UNH student from Connecticut called the Sec. of State’s office to ask about HB1264. She
spoke with the Deputy Secretary of State, he kept repeating that the law is the same as if
someone from NH went to school in MA. Said that a student in NH can vote in community at
school or at home, they can claim residency in either state and are subject to the laws of NH. He
said that within 60 days of voting the student needs to get their license changed to NH. If they
violate this law, the student will not lose the right to vote because the right to vote is
fundamental. A student can establish residency by living in NH and registering to vote in NH. If
you get stopped for a traffic violation and you haven’t changed your driver’s license to NH you
can be ticketed. No enforcement until agencies compare information. If you do not drive in NH -
if you do not have a license - there is no change in how HB1264 affects you.
         Case 1:19-cv-00149-JL Document 60-1 Filed 10/21/19 Page 4 of 4




As you can see, there is lots of conflicting information out there about HB 1264, especially
among city and town clerks and the DMV, the two main sources of information for this bill. The
more we have tried to get information, the harder it has been to pin down what this law actually
does so we can help educate voters about the law and so they can be aware of any changes so
they can make sure to be abiding the law.




/s/ Kate Corriveau
Kate Corriveau



Sworn to and signed before me this 21th day of October 2019

/s/ Lisa Bartz
Justice of the Peace/Notary Public
My Commission expires:


10/5/2021
